t c summary opinion united_states tax_court jani lyn thomas petitioner v commissioner of internal revenue respondent docket no 14668-04s filed date jani lyn thomas pro_se a gary begun for respondent dean special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule all subsequent rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code_of_1986 as amended the motion arises in the context of a petition filed after respondent failed to issue a notice of final_determination concerning relief from joint liability under sec_6015 within months after receiving petitioner’s form_8857 request for innocent spouse relief see sec_6015 background a statutory_notice_of_deficiency for was sent to petitioner and her then-husband raymond g thomas thomas at two separate addresses a tax_court petition was subsequently filed in the case of raymond g jani l thomas v commissioner docket no 12813-02s disputing the adjustments to tax proposed in the notice_of_deficiency it does not appear that the purported signature of petitioner on the petition was made by her hand an amended petition for thomas and petitioner was subsequently filed with a signature that does not appear to have been made by petitioner thomas provided to respondent a stipulation of settled issues that contains petitioner’s purported signature petitioner did sign along with thomas a stipulated decision settling the case on date the stipulated decision did not provide for relief to petitioner from joint_and_several_liability for four months after the court entered the decision in the deficiency action filed in the name of thomas and petitioner petitioner filed a form_8857 requesting relief for on date circuit judge stanley j latreille of the state of michigan issued in favor of petitioner and against thomas an ex_parte personal protection order that remains in effect res_judicata discussion respondent has moved for summary_judgment because of the prior decision entered in the deficiency action brought by petitioner and thomas respondent asks the court to find that as a matter of law petitioner is precluded from seeking relief in this court under sec_6015 due to the judicial doctrine_of res_judicata under the doctrine_of res_judicata when a court of competent jurisdiction has entered a final judgment on the merits in a cause of action the parties to the action and those in privity with them are bound as to every matter that was offered and as to every matter that might have been offered in defense or pursuit of the claim 333_us_591 as a general_rule where the tax_court has entered a decision for a taxable_year both the taxpayer and the commissioner with certain exceptions are barred from reopening that year 104_tc_221 it has also been held that the tax court’s jurisdiction once it attaches extends to the entire subject of the correct_tax for the particular year 309_f2d_760 an agreed or stipulated judgment is a judgment on the merits for purposes of res_judicata in re 74_f3d_906 9th cir accord erickson v united_states supra pincite 48_tc_824 see also 345_us_502 upholding res_judicata effect of stipulated tax_court decisions respondent argues that since petitioner could have claimed the benefits of sec_6015 in the deficiency action for but did not she is precluded from litigating the issue for in another action respondent recognizes the exception to the judicial doctrine_of res_judicata provided for in sec_6015 where the individual did not participate meaningfully in the prior proceeding see 121_tc_43 116_tc_272 but respondent argues that the facts show that petitioner did meaningfully participate in the prior action and therefore does not qualify for the exception petitioner appeared at the hearing on respondent’s motion she testified that she was unaware of the tax case for until she was called by thomas who informed her that she had to go to the internal_revenue_service irs office that day to sign the decision document she testified that she was unrepresented and did not have time to prepare she spoke with the irs attorney she stated who informed her that he was not her attorney and could not give her legal advice she testified that she was and presently is afraid of reprisal from her former husband should she challenge the settlement further she said that she thought she could sign the decision document and nevertheless institute a later action under sec_6015 standard for granting summary_judgment the standard for granting a motion for summary_judgment under rule is stated in the rule itself a decision shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party has the burden of showing the absence of a genuine issue as to any material fact see espinoza v 1rule is derived from fed r civ proc therefore authorities interpreting the latter will be considered by the court in applying the rule 78_tc_412 commissioner 78_tc_412 and cases cited therein the evidence of the nonmovant is to be believed and all justifiable inferences are to be drawn in his favor 398_us_144 there is however no issue for trial unless there is sufficient evidence favoring the nonmoving party for the finder of fact to find in favor of the nonmoving party 391_us_253 the nonmovant’s evidence must be more than merely colorable 387_us_82 per curiam in this case respondent seems to believe that factual ambiguities in the record require a decision in his favor on this motion when considering a motion for summary_judgment however the judge’s function is not himself to weigh the evidence and determine the truth of the matter but to determine whether there is a genuine issue for trial 477_us_242 accord 61_tc_861 in thurner v commissioner supra pincite a case cited by respondent in his memorandum of authorities a petitioning spouse claimed that her participation in the prior litigation was not material in that it was limited to signing pleadings and documents in compliance with her husband’s instructions the court held that the allegation raises an issue of material fact as to her level of participation in that proceeding the court denied the commissioner’s motion for summary_judgment in this case there is more than just petitioner’s testimony she has also offered evidence that at the time she signed the decision document there was a protective_order in effect against her former husband and there is evidence that she did not sign either the petition or the amended petition in the prior case respondent has neither produced evidence negating an essential element of petitioner’s case nor has he shown a complete failure of proof in the record on an essential element of petitioner’s case respondent has failed to make the initial showing required by rule b and 477_us_317 the court as a result finds that respondent has failed to show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law that petitioner is barred by the doctrine_of res_judicata from pursuing relief under sec_6015 the court therefore denies respondent’s motion for summary_judgment an appropriate order will be issued
